DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The Amendment filed on January 20th, 2022 is acknowledged.  By this amendment, claims 1, 8, and 16 have been amended, claims 2, 19, and 20 have been  cancelled, and claims 21-23 have been newly added.  Accordingly, claims 1, 3-18 and 21-23 are currently pending in this application and claims 1, 8, and 16 are in independent form.
					Allowable Subject Matter
Claims 1, 3-18, and 21-23 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicants’ response filed on January 20th, 2022 (see Applicant’s persuasive arguments in the remarks on page 9, line 2 to page 11, line 19), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “a first underfill covering the plurality of first electrical connectors and a second underfill covering the plurality of second electrical connectors and the first surface of the first barrier structure, while revealing the second surface of the first barrier structure", as recited in independent claim 1, “wherein from a top view of the semiconductor structure, each of the plurality of second surface mount components has four corners, whereby only one of the four corners protrudes out from a periphery of the semiconductor wafer”, as recited in independent claim 8, and “wherein the first barrier structure is formed by forming a plurality of conductive elements on dummy pads of the redistribution layer, and performing a reflow process so that the plurality of conductive elements is merged to form a plurality of connecting elements joining the plurality of conductive elements together”, as recited in independent claim 16.
Claims 3-7, 9-15, 17, 18, and 21-23 also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892